DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pitowski et al (U.S. Patent 5,958,320 A).
             Regarding claim 13, (see the entire document, in particular, col. 2, lines 5-11 and 48-49; col. 4, lines 1-3; col. 6, lines 9-10 and 23-24; col. 7, lines 13-30) teaches a filament or multi-filament yarn from a cellulose blend  (see col. 7, lines 13-30 of Pitowski et al). Note that claim .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 12, 13 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1).
             Regarding claim 1, Pitowski et al (see the entire document, in particular, col. 2, lines 5-11 and 48-49; col. 4, lines 1-3; col. 6, lines 9-10 and 23-24; col. 7, lines 13-30) teaches a process of making lyocell-type cellulose filament yarns from a lyocell spinning solution of cellulose in an aqueous tertiary amine oxide (see col. 2, lines 5-11 of Pitowski et al), including the steps of (a) manufacturing a spinning solution containing 10 – 20 weight percent cellulose, wherein the cellulose is a blend of 5 – 30 weight percent of a cellulose having a scan viscosity in the range of 450 – 700 ml/g with 70 – 95 weight percent of cellulose having a scan viscosity in the range of 300 – 450 ml/g, wherein the two fractions do show a difference in scan viscosity of at least 40 ml/g (see col. 7, lines 13-30 of Pitowski et al); (b) extruding the spinning solution through extrusion nozzles to obtain filaments (see col. 7, lines 13-30 of Pitowski et al); (c) guiding the filaments through an air gap (see col. 7, lines 13-30 of Pitowski et al); (d) coagulating the filaments via a spin bath containing a coagulation liquor with a concentration of tertiary amine of 20% or less, wherein the spin bath has a depth of from 5 to 30 mm (see col. 6, lines 23-24 and col. 7, lines 13-30 of Pitowski et al); (e) washing the filaments (see col. 7, lines 13-30 of Pitowski et al); and (f) drying the filaments (see col. 7, lines 13-30 of Pitowski et al). Pitowski et al does not explicitly teach (1) an air gap having a length in the range of from 40 to 130 mm. Mortimer et al (see the entire document, in particular, page 1, lines 3-7; page 3, lines 12-16, 24-26 and 29-34) teaches a process of making lyocell-type cellulose filaments (see page 1, lines 3-7 of Mortimer et al), wherein an air gap having a length in the range of from 20 to 200 mm (see 
             Regarding claim 2, see col. 2, lines 48-49 of Pitowski et al. 
             Regarding claims 3 and 20, see page 3, lines 29-32 of Mortimer et al.
             Regarding claim 4, 5, 10 and 12, see col. 7, lines 13-30 of Pitowski et al.
             Regarding claim 8, see col. 4, lines 1-3 of Pitowski et al.
             Regarding claim 13, see col. 7, lines 13-30 of Pitowski et al (note that claim 13 is a product-by-process claim, and while product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP § 2113). Pitowski et al teaches a filament or multi-filament yarn from a cellulose blend.
             Regarding claim 17, see page 3, lines 24-26 of Mortimer et al.
             Regarding claim 18, see col. 6, lines 23-24 of Pitowski et al.
             Regarding claim 19, see col. 6, lines 9-10 of Pitowski et al.
             Regarding claim 21, see page 3, lines 33-34 of Mortimer et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1) as applied to claims 1-5, 8, 10, 12, 13 and 17-21 above, and further in view of Michels et al (DE 19954152 A1).
Regarding claim 7, Pitowski et al (in combination with Mortimer et al) does not explicitly teach (1) that a maximum tension applied to a filament bundle is (4.2 x filament number / filament titer)0.69 (cN) or less. Michels et al (see the entire document, in particular, paragraphs [0001], [0010] and [0017] of the translation) teaches a process of making lyocell-type cellulose filaments (see paragraph [0001] of Michels et al), wherein the maximum tension applied to a filament bundle is (4.2 x filament number / filament titer)0.69 (cN) or less (see paragraph [0017] of Michels et al; maximum tension of 5 cN/tex), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a maximum tension applied to a filament bundle is (4.2 x filament number / filament titer)0.69 (cN) or less in the process of Pitowski et al (in combination with Mortimer et al)  in view of Michels et al in order to manufacture filament yarns with good mechanical properties (see paragraph [0010] of Michels et al).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1) as applied to claims 1-5, 8, 10, 12, 13 and 17-21  above, and further in view of Zikeli et al (U.S. Patent Application Publication 2003/0155673 A1).
              Regarding claim 9, Pitowski et al (in combination with Mortimer et al) does not explicitly teach (1) the step of controlling a temperature variability through the extrusion nozzles to ± 2°C or less. Zikeli et al (see the entire document, in particular, paragraphs [0020], [0031], [0038] and [0048]) teaches a process of making lyocell-type cellulose filaments (see paragraphs [0038] and [0048] of Zikeli et al), including the step of controlling the temperature variability through the extrusion nozzles (see paragraph [0020] of Zikeli et al), and it would have been obvious to .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1) as applied to claims 1-5, 8, 10, 12, 13 and 17-21  above, and further in view of Agboh et al (U.S. Patent Application Publication 2008/0299160 A1).
             Regarding claim 11, Pitowski et al (in combination with Mortimer et al) does not explicitly teach (1) the step of filtering a spinning solution prior to filament formation. Agboh et al (see the entire document, in particular, paragraphs [0034], [0036] and [0066]) teaches a process of making lyocell-type cellulose filaments (see paragraphs [0036] and [0066] of Agboh et al), including the step of filtering a spinning solution prior to filament formation (see paragraph [0034] of Agboh et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter a spinning solution prior to filament formation in the process of Pitowski et al (in combination with Mortimer et al) in view of Agboh et al in order to prevent blockage of the spinneret (see paragraph [0034] of Agboh et al).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1)  as applied to claims 1-5, 8, 10-13 and 17-21 above, and further in view of Spaller, Jr. (U.S. Patent 5,055,207 A).
             Regarding claim 15, Pitowski et al (in combination with Mortimer et al and Agboh et al) does not explicitly teach (1) the step of multi-stage filtration of particles below 20 microns. Spaller, Jr. (see the entire document, in particular, col. 1, lines 5-8; col. 2, lines 14-19; col. 3, lines 20-42) teaches a process of filtering cellulose dope (or solution) (see col. 1, lines 5-8 of Spaller, Jr.), including the step of multi-stage filtration of particles below 20 microns (see col. 2, lines 14-19 and col. 3, lines 20-42 of Spaller, Jr.), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multi-stage filtration to remove particles below 20 microns in the process of Pitowski et al (in combination with Mortimer et al and Agboh et al) in view of Spaller, Jr. in order to improve the quality of the dope (or solution) for processing into fibers (see col. 1, lines 5-8 of Spaller, Jr.).
             Regarding claim 16, see col. 2, lines 14-19 and col. 3, lines 20-42 of Spaller, Jr.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitowski et al (U.S. Patent 5,958,320 A) in combination with Mortimer et al (WO 97/38152 A1) as applied to claims 1-5, 8, 10, 12, 13 and 17-21 above, and further in view of Taylor (U.S. Patent 5,403,530 A).
             Regarding claim 14, Pitowski et al (in combination with Mortimer et al) does not explicitly teach (1) a series of washing devices for washing of yarns. Taylor (see the entire document, in particular, col. 1, lines 28-46; col. 2, lines 36-39; col. 4, lines 3-11; Figure 1) teaches a process of making lyocell-type cellulose filaments (see col. 1, lines 28-46 of Taylor), including a series of washing devices for washing of yarns (see col. 1, lines 28-46; col. 4, lines 3-.
Response to Arguments
Applicant's arguments filed on 13 October 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks on pages 9-15 of the reply filed on 13 October 2021, The examiner makes the following remarks.
Regarding Pitowski et al, this reference teaches a spin bath depth of from 5 to 30 mm (see col. 6, lines 23-24 of Pitowski et al).
Regarding the high production speed, the Examiner notes that the claims do not recite any production speeds (or any range of production speeds).
Regarding the comparative example of Pitowski et al, a reference is not limited to any preferred embodiment(s) and comparative examples in a reference constitute a teaching of the reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742